Exhibit 10(y)

     

GUARANTEE

   


THIS GUARANTEE, dated as of October 14 , 1998 (the "Guarantee"), is entered into
by and between FPL GROUP, INC., a Florida corporation ("Guarantor"), and FPL
GROUP CAPITAL INC, a Florida corporation ("Group Capital").



W I T N E S S E T H:

 


WHEREAS, Guarantor is the owner of 100% of the issued and outstanding shares of
capital stock of Group Capital; and


WHEREAS, Group Capital has incurred and from time to time hereafter intends to
incur Debt (as hereinafter defined) from time to time from parties other than
Guarantor to enable Group Capital to carry on its business; and


WHEREAS, Guarantor and Group Capital desire to enter into this Guarantee for the
benefit of Holders (as hereinafter defined) of Group Capital's Debt, to enhance
Group Capital's ability to incur such Debt;


NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Guarantor, for itself, and its successors and assigns, hereby
absolutely and unconditionally guarantees to each Holder of Debt, whether or not
incurred, created or arising prior to, on or subsequent to the date hereof,
prompt and full payment, when and as the same may become due and payable,
whether upon acceleration, redemption or stated maturity, according to their
terms and the terms of the applicable Operative Instruments, of such Debt
(whether of principal, interest, premium, if any, fees, expenses or otherwise),
together with the reasonable expenses (including reasonable attorneys' fees and
expenses) of each such Holder incurred in connection with the enforcement or
collection of, this Guaranty (collectively, the "Guaranteed Obligations"), but
only in the case of a failure of Group Capital to pay or provide for punctual
payment of any such amounts. Guarantor hereby agrees that its obligations under
this Guarantee constitute a guarantee of payment when due and not of collection.


For the purposes hereof, the following terms shall have the following meanings:


"Contingent Obligations" means the liability of Group Capital under any
agreement by which Group Capital assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes
liable upon, the obligation of any other Person or otherwise assures any
creditor of such other Person against loss, in each such case, the liability of
Group Capital to be reasonably capable of being calculated, and shall include,
without limitation, the contingent liability of Group Capital under any letter
of credit or the commercial equivalent thereof of which Group Capital is in any
way liable.


"Debt" means Group Capital's (a) obligations for borrowed money, including,
without limitation, such obligations as are evidenced by credit agreements,
bonds, notes, convertible or exchangeable notes, debentures, convertible or
exchangeable debentures, or other straight debt or hybrid debt securities,
secured or unsecured, (b) obligations representing the deferred purchase price
of property other than accounts payable arising in the ordinary course of
business, (c) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from property now or hereafter owned or
acquired by Group Capital, (d) obligations which are evidenced by notes,
acceptances, or other instruments, (e) capitalized lease obligations, and (f)
Contingent Obligations; provided that Debt shall not include (x) any obligations
of Group Capital to Guarantor, (y) any obligations or indebtedness in respect of
any Debentures issued pursuant to the terms of that certain Indenture, dated as
of March 1, 1987, from Group Capital to The Bank of New York (formerly Irving
Trust Company), or (z) any Debt which, by its express terms, is excluded from
the benefit of this Guarantee or is otherwise guaranteed pursuant to a separate
instrument of guarantee issued by Guarantor.


"Holder" means any Person to which Group Capital is indebted or obligated in
respect of Debt (although the same may not be funded in whole or in part) or
which is acting as agent, trustee or authorized representative with respect to
Debt on behalf of any such Person, but shall not include Guarantor or any Person
controlled, directly or indirectly, by Guarantor.


"Lien" means any security interest, mortgage, pledge, lien, claim, charge,
encumbrance, title retention agreement, lessor's interest under a capitalized
lease obligation or analogous instrument, in, of or on any of Group Capital's
property.


"Operative Instrument" means any agreement by which Group Capital issues,
provides for the payment of, or is obligated with respect to, any Debt.


"Person" means any bank, corporation, natural person, firm, joint venture,
partnership, limited liability company, trust, unincorporated organization,
government or any department or agency of any government.


Guarantor hereby further agrees as follows:


1.    Waiver. Guarantor hereby waives demand of payment, presentment, protest
and notice of protest, non-payment, default or dishonor on any and all of the
Debt hereby guaranteed. Payments by Guarantor for the account of the Holders
pursuant to this Guarantee shall be made in lawful money of the United States of
America.


2.    Obligations Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Operative
Instruments, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Holder of Debt with respect thereto. This Guarantee contains the full agreement
of Guarantor and is not subject to any oral conditions. The obligations of the
Guarantor under this Guaranty are independent of the Guaranteed Obligations,
and, subject to the provisions of this Guaranty, a separate action or actions
may be brought and prosecuted against the Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against Group Capital or whether
Group Capital is joined in any such action or actions. The liability of the
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of, and the Guarantor hereby irrevocably waives any defenses it may now or
hereafter have in any way relating to, any or all of the following:


(a)    any lack of validity or enforceability of any Operative Instrument or any
agreement or instrument relating thereto;


(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Operative Instrument, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to Group Capital;


(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;


(d)    any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other assets
of Group Capital;


(e)    any change, restructuring or termination of the corporate structure or
existence of Group Capital;


(f)    any failure of any Holder to disclose to the Guarantor any information
relating to the financial condition, operations, properties or prospects of
Group Capital now or in the future known to any Holder (the Guarantor waiving
any duty on the part of the Holders to disclose such information); or


(g)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Holder
that might otherwise constitute a defense available to, or a discharge of, Group
Capital, the Guarantor or any other guarantor or surety.


3.    Waivers and Acknowledgments.


(a)    The Guarantor hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Guaranteed Obligations and this
Guaranty and any requirement that any Holder protect, secure, perfect or insure
any lien or any property subject thereto or exhaust any right or remedy or take
any action against Group Capital or any other person or entity or any
collateral.


(b)    The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financial accommodations and arrangements made or to
be made for the benefit of Group Capital by the Holders of Debt from time to
time and that the waivers set forth in Sections 2 and 3 hereof are knowingly
made in contemplation of such benefits.


4.    Subrogation. The Guarantor will not exercise any rights that it may now or
hereafter acquire against Group Capital that arise from the existence, payment,
performance or enforcement of any Debt under this Guaranty or any Operative
Instrument, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Holder of such Debt against Group
Capital or any other insider guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Group
Capital or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of such Debt shall have been
paid in full and all commitments to fund such Debt shall have been terminated in
full.


5.    Waiver of Notice of Acceptance. Guarantor hereby expressly waives notice
from the Holders of acceptance and reliance on this Guarantee.


6.    Obligations Continuing. The obligations hereunder shall be continuing and
irrevocable until the date upon which all of the outstanding Debt hereby
guaranteed has been fully paid and performed or this Guarantee has otherwise
been earlier terminated in accordance with the provisions hereof.


7.    Liability Not Affected by Bankruptcy. The liability of Guarantor shall
remain and continue in full force and effect notwithstanding the voluntary or
involuntary liquidation, dissolution, marshaling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of, or any similar
proceeding affecting, Group Capital or any of its assets. The Holders may bring
suit against Guarantor separately without having to contemporaneously exhaust
their remedies against Group Capital. This Guarantee shall continue to be
effective or reinstated, as the case may be, if at any time any payment of the
Guaranteed Obligations is rescinded or must otherwise be returned by any Holder
of Debt upon the insolvency, bankruptcy or reorganization of Group Capital, all
as though such payment had not been made.


8.    Governing Law; Severability. This Guarantee shall be construed in
accordance with and governed by the laws of the State of Florida, without regard
to conflict of laws principles thereunder. Wherever possible, each provision of
this Guarantee shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Guarantee shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guarantee.


9.    Course of Dealing. No failure, omission or delay on the part of the
Holders in exercising any rights hereunder or in taking any action to collect or
enforce payment of any obligation to which this Guarantee applies, against Group
Capital, shall operate as a waiver of any such right or in any manner prejudice
the rights of the Holders against Guarantor.


10.    Amendments; Termination. This Guarantee may be amended or modified at any
time by the parties hereto; provided, however, that no such amendment or
modification shall be binding on or in any manner become effective with respect
to the Holders of any Debt outstanding, or in respect of which unfunded
commitments are outstanding, at the time of the effectiveness thereof, unless
(a) reasonable prior notice of such amendment or modification designated as such
(an "Amendment Notice") shall have been given to all Holders of all outstanding
Debt or commitments and (b) to the extent that, on or prior to the date that is
thirty (30) days following the date of the Amendment Notice, any such Holder
shall have delivered a written notice to Guarantor or Group Capital stating that
the proposed amendment or modification adversely affects such Holder and
providing a reasonable basis therefor (an "Objection Notice"), no such amendment
or modification shall be effective as against such Holder until such Holder
shall have provided its written consent to the proposed amendment or
modification. For the purposes hereof, with respect to any Debt or commitments
issued under a common agreement, indenture or instrument pursuant to which
several Holders are parties or entitled to the direct benefit of such common
agreement, indenture or instrument ("Syndicate Holders"), (1) any Amendment
Notice need only be given by Guarantor or Group Capital to the agent or trustee
acting on behalf of such Syndicate Holders, (2) any Objection Notice to be given
on behalf of any or all of such Syndicate Holders shall be given by their agent
or trustee and such notice shall specify the specific Holders which assert that
they are adversely affected by the proposed amendment or modification and set
forth the reasonable basis asserted by each such Syndicate Holder therefor, and
(3) to the extent that any Objection Notice is given on behalf of the Syndicate
Holders or any of them, such Objection Notice shall be effective as to all such
Syndicate Holders and the proposed amendment or modification shall not be
effective as against any such Syndicate Holders until all such Syndicate Holders
shall have provided their written consent to the effectiveness of the proposed
amendment or modification as evidenced by a notice of their agent or trustee to
such effect given to Guarantor or Group Capital.


11.    Benefit Received. Guarantor represents that Group Capital is the
wholly-owned corporate subsidiary of Guarantor and that this Guarantee may
reasonably be expected to benefit, directly or indirectly, Guarantor. Guarantor
further represents that the consideration received for this Guarantee is
reasonably worth at least as much as the liability and obligation of Guarantor
under this Guarantee.


12.    Limit on Interest. Should it be determined that Guarantor is required to
pay interest on any Debt in excess of that legally permitted to be paid by
Guarantor under applicable law, the obligations of Guarantor shall be limited to
paying the maximum rate permitted under said applicable law. This provision
shall not limit in any respect, other than the payment of such interest as may
be usurious, the obligation of Guarantor to pay the principal amount due plus
other amounts due in respect of the Debt.


13.    Successors. This Guarantee shall be binding upon the parties hereto and
their respective successors and assigns and is also intended for the benefit of
the Holders from time to time of the Debt and, notwithstanding that such Holders
are not parties hereto, each such Holder shall be entitled to the full benefits
of this Guarantee and to enforce the covenants and agreements contained herein.
This is not intended for the benefit of any person other than the Holders of the
Debt, and shall not confer or be deemed to confer upon any other such person any
benefits, rights or remedies hereunder.


14.    Notices. Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give or serve upon any other a communication with respect to
this Guarantee, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and either shall be
delivered in person or sent by registered or certified mail, return receipt
requested, with proper postage prepaid, by facsimile transmission or by a
reputable overnight courier with all charges prepaid, addressed as follows:


If to any Holder (or any agent or trustee for any Holder), to the address of
such Holder (or such agent or trustee) on the books of Guarantor or Group
Capital, and


If to Guarantor or Group Capital, at:




FPL Group, Inc.
700 Universe Boulevard
Juno Beach, Florida 33408
Attention: Treasurer
Fax No.: 561-694-6299


or at such other address as may be substituted by notice given as herein
provided. Every notice, demand, request, consent, approval, declaration or other
communication hereunder shall be deemed to have been duly served, given or
delivered (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the United States mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (b) upon transmission, when sent
by telecopy or other similar facsimile transmission, (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid, or
(d) when delivered, if hand-delivered by messenger.


IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be executed as of the
date first written above.

     

FPL GROUP, INC.







By:

DILEK SAMIL





         





Title:

TREASURER





     

SIGNED, SEALED AND DELIVERED
IN THE PRESENCE OF:

         

FRANCINE MCGUIRE







     









         

FPL GROUP CAPITAL INC







By:

DILEK SAMIL





         





Title:

TREASURER





     

SIGNED, SEALED AND DELIVERED
IN THE PRESENCE OF:

         

FRANCINE MCGUIRE







     









     